A communication was received from the governor, inclosing a letter to him from the solicitor general, stating, that John *61Waite, a member from Falmouth, in the county of Cumberland, had been convicted of forgery. The communication having been read, Mr. Waite, the member implicated, presented a memorial, praying for a new trial upon the indictment, which stood continued for judgment, and also a memorial in favor of his character, signed by a great number of persons, both of which were committed to the committee on new trials. The communication from the solicitor general was referred to a special committee; and it was ordered, that Mr, Waite be suspended from exercising the duties of a member, until the house shall have taken further order upon the report of the committee.1
The committee on new trials reported a resolve on the memorial of Mr. Waite, granting him a new hearing on the indictment, which passed both branches, and was sent to the governor, but was subsequently returned by Mm to the house, at their request, and referred to a special committee, who do not appear to have made any report upon it.
The committee on the communication from the solicitor general do not appear to have made any report.

 This order was passed on the motion of Mr., afterwards Judge, Story, then a member from Salem,